Citation Nr: 0103615	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-23 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
skin disorder, claimed as chloracne, secondary to Agent 
Orange exposure.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran served on active duty from February 1971 to June 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for a skin disorder, described as 
chloracne.  The RO originally denied service connection for 
chloracne claimed secondary to exposure to herbicides in a 
June 1998 rating decision, of which the veteran was notified 
by letter dated June 5, 1998.  The veteran did not submit a 
notice of disagreement with that decision within a year.  In 
June 1999, the RO again denied service connection for 
chloracne.  Although the RO mentioned the previous denial, 
there was no discussion of whether new and material evidence 
had been submitted.  The Board has restated the issue 
appropriately. 


REMAND

It appears that there may be VA medical records that have not 
been associated with the claims file.  The veteran has 
reported that he was seen at the Birmingham, Alabama, VAMC, 
where physicians told him that he had chloracne.  The RO 
should ask the veteran to indicate the years during which he 
was seen at the Birmingham VAMC, and the RO should obtain the 
records of all treatment of the veteran at that facility, as 
well as any other VA facility at which a skin disorder has 
been treated since service discharge.  VA has constructive 
notice of VA medical records, and they should be associated 
with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

The Secretary is not required to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2098 (2000) (to be 
codified at 38 U.S.C. § 5103A(f)).

However, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, the RO should 
assure that it complies with any notice requirements of the 
Act and that it accomplishes any required duty to assist if 
the claim is reopened.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107). 

Accordingly, on remand, the RO should assure that it has all 
the veteran's VA treatment records associated with the claims 
file, after asking the veteran for the names of all VA 
facilities at which he has had treatment for a skin disorder 
since his discharge from service and the approximate dates of 
treatment.

It also appears that the veteran may have treatment records 
at the correctional facility, and he should be asked to 
provide a release for those treatment records so they may be 
requested and associated with the claims file.

Thereafter, the RO should consider whether new and material 
evidence has been presented.  If it has, such notice and 
development action as may be required by the VCAA should be 
undertaken, to include providing the veteran an appropriate 
examination if needed for the purpose of clarifying the 
diagnosis of a skin disorder or for determining the etiology 
of a skin disorder.  Any such examination must be conducted 
with adequate review of the veteran's medical records.  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran for the 
names of all VA medical facilities at 
which he has received treatment for a 
skin disorder, from his discharge from 
service to the present, and for the 
approximate dates of such treatment.  The 
RO should obtain records of all 
outpatient and inpatient treatment of the 
veteran from any VA facility identified 
by the veteran, to include the VA medical 
center in Birmingham, Alabama.

2.  Ask the veteran to provide a release 
for his medical records from the 
correctional facility in which he is 
incarcerated and for any private care 
providers who have treated his skin 
condition since his discharge from 
service.  Request all medical records for 
which the veteran provides sufficient 
identifying information and appropriate 
releases.  If no records are received, 
notify the veteran.

3.  Review the file to determine whether 
new and material evidence has been 
presented or obtained to reopen the 
veteran's claim.  If it has, undertake 
any additional development and 
notification required by the Veterans 
Claims Assistance Act of 2000, to include 
scheduling an appropriate dermatological 
examination of the veteran if necessary 
to clarify the diagnosis of his skin 
disorder or to provide an opinion as to 
its etiology.  Any such examination must 
be conducted with benefit of review of 
the veteran's medical records.  

After the completion of the foregoing development, the RO 
should review the case.  If the decision remains adverse to 
the veteran, he and his representative, if any, should be 
furnished a supplemental statement of the case and afforded 
an opportunity to respond.  Thereafter, the case should be 
returned to the Board for appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


